DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 4, 7, 8, 10, and 20 were amended, claims 3 and 16-18 were canceled, and claims 22-25 were newly added in the response filed on 7/19/2022.  Claims 1, 2, 4-8, 10-15, and 19-25 are currently pending and under examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:

In line 7 of claim 1, the limitation “derivative is  substituted or unsubstituted” was deleted and replaced by –derivative is substituted or unsubstituted--, wherein the extra space between “is” and “substituted” was deleted.

In the final line of claim 7, the limitation “derivative or the derivative thereof” was deleted and replaced by –derivative thereof--.

In line 7 of claim 20, the limitation “wherein the alkane is substituted or unsubstituted” was deleted and replaced by –wherein the alkane of the amide and/or derivative is substituted or unsubstituted--.

Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek A. Lightner on 9/7/2022.
Response to Amendments filed on 7/19/2022
	The Applicant amended claim 10 to require the process limitations of claim 1.  Therefore, i) the provisional non-statutory double patenting rejections of said claim over co-pending application nos. 16/957210 and 16/636182 and ii) the 35 USC 102(a)(1) rejection of said claim as being anticipated by US2013/0197270 are withdrawn. See p. 7-10 of the OA dated 3/21/2022.
	The Applicant limited the amide compound in independent claim 1 to those options originally recited in claim 4. Therefore, the 35 USC 103 rejections of: claims 1-3, 5, 7, 8, 10, 11, 15, and 19 as being unpatentable over WO2019/035381 (US equivalent = US2020/0165195) and of claims 6, 13, and 14 as being unpatentable over WO2019/035381 in view of US2013/0197270 are withdrawn.  See p. 11-17 of the OA dated 3/21/2022.
Allowable Subject Matter
Claims 1, 2, 4-8, 10-15, and 19-25 are allowed. The following is an examiner’s statement of reasons for allowance: the claims are allowed for the reasons set forth on p. 24-25 of the OA dated 9/29/2021 and p. 17 of the OA dated 3/21/2022.  
Also see the teachings of US 2009/0054677 and US 2011/0190541.  The first reference teaches monitoring the claimed cyanation reaction until the amount of aliphatic amide produced and an intermediate reaches a level below the detection limit of gas chromatography.  See [0038-0042], including Table 1.  The second reference teaches monitoring the claimed cyanation reaction until the acid number of the reaction medium is less than or equal to 0.1mg KOH/g, at which point the acid functional groups are converted virtually quantitatively to nitriles.  See [0032]. However, neither reference teaches or suggests monitoring the reaction to keep the concentration of an amide, including the amide intermediates, within the range claimed.  In contrast, both references are concerned with eliminating the presence of the amide in the reaction mixture.  The prior art does not teach or suggest monitoring the reaction to keep the claimed amides within the claimed concentration range.  The Applicant further shows that keeping the amide concentration within the claimed range can suppress catalyst formation, which appears to be unknown in the art.  See examples in the specification as filed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622